B 2100A (Form 2100A) (12/15)

                                 UNITED STATES BANKRUPTCY COURT
                                                        Western District Of Washington


In re: WILLIAM THOMAS BROWN                                                                      Case No. 18-43859

                             TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.


U.S. Bank Trust, N.A., as Trustee for LSF10 Master Participation Trust LSF10 Mortgage Holdings, LLC c/o Specialized Loan Servicing LLC
        Name of Transferee                                                                Name of Transferor


Name and Address where notices to transferee                                     Court Claim # (if known): 7-1
should be sent:                                                                  Amount of Claim: $218,023.78
Caliber Home Loans, Inc.                                                         Date Claim Filed: 12/27/2018
13801 Wireless Way
Oklahoma City, OK 73134
Phone: (800)401-6587
E-mail: SD-Bankruptcy@caliberhomeloans.com
Last Four Digits of Acct #: 4414                                                 Phone: 800-315-4757
                                                                                 Last Four Digits of Acct. #: 4260

Name and Address where transferee payments
should be sent (if different from above):
Caliber Home Loans, Inc.
PO Box 24330
Oklahoma City, OK 73124
Phone: (800)401-6587
E-mail: SD-Bankruptcy@caliberhomeloans.com
Last Four Digits of Acct #: 4414

I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By: /s/ Ashish Rawat
     AIS Portfolio Services, LP as agent                                         Date 02/05/2019
         Transferee/Transferee’s Agent

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.




Case 18-43859-MJH                      Doc 24           Filed 02/05/19              Ent. 02/05/19 09:54:21                     Pg. 1 of 1
